Citation Nr: 1810052	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of left distal radius fractures, status post open reductions and internal fixations.

2.  Entitlement to a disability rating in excess of 20 percent combined for medial, dorsum, and lateral left wrist scars, status post left distal radius fractures with open reductions and internal fixations.

3.  Entitlement to an extraschedular rating for a left wrist disability, to include residuals of left distal radius fractures, status post open reductions and internal fixations, and scarring.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which continued a 10 percent disability rating for residuals of left distal radius fractures; continued noncompensable disability ratings for medial, dorsum, and lateral left wrist scars; and denied service connection for vascular and tension headaches.  The Veteran filed a timely notice of disagreement (NOD) in March 2012.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

In February 2016, the Board remanded the case for further development of the record, including obtaining VA examinations and medical opinions.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In an August 2016 rating decision, the RO granted service connection for vascular and tension headaches.  As this represents an award of the benefit sought on appeal, the claim of entitlement to service connection for vascular and tension headaches is no longer before the Board.

Also in the August 2016 rating decision, the RO granted an increased disability rating for medial, dorsum, and lateral left wrist scars from noncompensable to a combined 20 percent rating as of January 20, 2011 (his date of claim).  As this grant does not represent a maximum grant of the benefit sought on appeal, this claim remains before the Board.

The issue of entitlement to an extraschedular rating for residuals of left distal radius fractures, status post open reductions and internal fixations, has been raised by Veteran through his representative during the November 2015 Board hearing.  Therefore, the Board will discuss whether an extraschedular rating is warranted and has accordingly included this issue on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran's disability picture for residuals of left distal radius fractures, status post open reductions and internal fixations is most accurately reflected by pain and limitation of dorsiflexion to, at most, 5 degrees, without evidence of ankylosis. 

2.  The evidence of record establishes that the Veteran's disability picture for dorsum, medial, and lateral left wrist scars is most accurately reflected by three painful, but stable, scars.

3.  For the entire appeal period, the Veteran's service-connected left wrist disabilities have been manifested by symptoms specifically contemplated by the rating criteria under which the disabilities are evaluated, such that an exceptional or unusual disability picture is not presented.


CONCLUSIONS OF LAW

1.  The criteria to establish a rating in excess of 10 percent for residuals of left distal radius fractures, status post open reductions and internal fixations, have not been met.  38 U.S.C. §§ 1110, 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5214-5215 (2017).

2.  The criteria to establish a rating in excess of 20 percent combined for dorsum, medial, and lateral left wrist scars, status post left distal radius fractures with open reductions and internal fixations, have not been met.  38 U.S.C. §§ 1110, 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DCs 7801-7805 (2017).

3.  For the entire appeal period, the criteria for entitlement to an extraschedular rating for the service-connected left wrist disabilities have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(b), 4.71a, DCs 5003, 5010, 5214-5215, 4.118, DCs 7801-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in April 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in June 2011 and April 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Increased Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Within that context, VA must assess the level of disability from the date of initial application and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  As such, the Board has considered the Veteran's claims from January 2010 to the present.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Residuals of left distal radius fractures

The Veteran contends that a higher rating is warranted for his left wrist disability.  The Veteran is currently rated at 10 percent disabling for residuals of left distal radius fractures, status post open reductions and internal fixations, effective from January 30, 2009.  The Veteran is rated under the General Rating Formula for the wrist under 38 U.S.C. §38 C.F.R. § 4.71a, DC 5215.

Disabilities of the wrist are rated under the provisions of 38 C.F.R. §4.71a, Diagnostic Code 5215, relating to limitation of motion, and Diagnostic Code 5214, relating to ankylosis.  Pursuant to Diagnostic Code 5215, a 10 percent disability rating is warranted if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum schedular rating for limitation of motion of the wrist under this diagnostic code.  A higher disability rating is warranted if there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2017).

The normal range of motion for the wrist is from 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmer flexion, 0 to 45 degrees ulnar deviation, and 0 to 20 degrees radial deviation.  38 C.F.R. § 4.71a, Plate I (2017).

A January 2010 MRI of the left wrist revealed widening of the joint space between the scaphoid and lunate with fluid signal in between and small cysts of scaphoid consistent with a tear of the scapholunate ligament; a small amount of intercarpal joint effusion, evidence of an old fracture of distal radius without recent injury or bone marrow edema; mild osteoarthritis of the radiocarpal joint with delamination of articular cartilage and small subarticular cyst of the lunate; but no significant degenerative change or migration of capitate to suggest slac lesion. 

In April 2011, the Veteran reported with wrist pain but upon examination, there was no swelling or edema, and range of motion was normal.  He was diagnosed with deQuervain's tenosynovitis, and it was noted that the location of pain was not consistent with his typical pain. 

The Veteran was afforded a VA examination in June 2011.  The Veteran reported experiencing weakness, stiffness, swelling, giving way, lack of endurance, locking, effusion and pain.  The Veteran denied heat, redness, fatigability, deformity, tenderness, drainage, subluxation and dislocation.  The Veteran reported experiencing flare-ups as often as twice a week, lasting for up to a day at a time, precipitated by physical activity, and alleviated by rest.  During flare-ups, pain impaired functional ability, but the Veteran denied any incapacitating episodes in the prior twelve months.  The Veteran reported that overall, the disability affected his activities of daily living.  The examiner determined that the Veteran would have difficulty lifting or carrying heavy objects in his activities of daily living and occupation.

Upon physical examination, the left wrist was tender, but there was no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  Range of motion was reported as dorsiflexion to 70 degrees with pain at 65 degrees; palmar flexion to 80 degrees with pain at 80 degrees; radial deviation to 20 degrees with pain at 20 degrees; and ulnar deviation to 45 degrees with pain at 45 degrees.  Repetitive movement limited dorsiflexion an additional 5 degrees.  After repetitive use, pain impacted functional ability, but was not limited by fatigue, weakness, lack of endurance or incoordination. 

An April 2012 MRI of the left wrist revealed an old fracture deformity of the left distal radius and nonunion fracture of the ulnar styloid process.  There was no evidence of acute fracture or subluxation, although there was some minimal narrowing of the radiocarpal joint.

The Veteran stated that his left wrist limits him in day-to-day life.  He experiences discomfort in his wrist no matter the position and he has difficulties driving, opening doors, using the computer, carrying objects, and putting on clothes.  He stated that he had effectively loss the use of his left hand.  See February 2013 correspondence.

The Veteran reported using occupational therapy and paraffin baths for his wrist, but that his pain was not getting better.  He reported that he was told he could have surgery, but that this could further limit range of motion.  The Veteran reported pain located around the wrist, with numbness and pain over the thenar eminence and that he used ibuprofen, menthol-salicylate, and lidocaine to treat his pain.  He was found to have pain over the scaphoid and posterior carpels upon palpation, and range of motion was reported as extension to 45 degrees, flexion to 30 degrees, and abduction and adduction to 10 degrees each, with decreased sensation over the thenar aspect. See January and October 2013 VA treatment records. 

In November 2015, the Veteran testified that his wrist disability affected his ability to function, particularly in school and work.  He reported experiencing numbness in his left hand and wrist that went all the way up to his elbow and that he had been prescribed gabapentin for his nerve pain.  

The Veteran was afforded a VA examination in April 2016.  The Veteran reported that tingling, numbness and pain persisted, and that random motions were painful.  The Veteran reported flare-ups, especially in the morning when pain radiated up to his elbow, as well as numbness in the left thenar eminence and surrounding scar.  The Veteran reported that due to pain in his left wrist, he had to use his non-dominant right hand for grooming, grasping, lifting, carrying, and while driving, and that his left wrist tired easily when typing and that he had to write with his non-dominant hand.

Upon objective examination, range of motion was reported as dorsiflexion to 40 degrees, palmar flexion to 45 degrees, radial deviation to 20 degrees, and ulnar deviation to 30 degrees, with pain exhibited during all range of motions and contributing to functional loss.  There was evidence of pain in weight-bearing, and evidence of mild pain upon palpitation of the dorsal, radial aspect, and thenar eminence.  Repetitive use testing range of motion was reported as dorsiflexion to 40 degrees, palmar flexion to 30 degrees, radial deviation to 20 degrees, and ulnar deviation to 20 degrees.  The Veteran was examined immediately after repetitive use over time, with no evidence of pain, weakness, fatigability, or incoordination significantly limiting functional ability.  The examination was not conducted during a flare-up, but based on the examination being medically consistent with the Veteran's statements describing functional loss, the examiner found that pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups, resulting in pain and lack of endurance.  Range of motion during a flare-up was reported as dorsiflexion to 5 degrees, palmar flexion to 30 degrees, radial deviation to 20 degrees, and ulnar deviation to 15 degrees.  The examiner found weakened movement due to muscle or peripheral nerve injury and noted a reduction in muscle strength during flexion and extension due to the disability, but the examiner found no ankylosis.  The examiner noted that the Veteran took gabapentin nightly for neuropathic pain and regularly used a brace.  Imaging studies were negative for degenerative or traumatic arthritis, and a nerve conduction study was normal.

The examiner noted that nerve damage from surgery is a risk of all surgeries that can occur when a nerve is cut by a scalpel or bruised during the surgical procedure.  Damage could also result when the tissue that surrounds the nerve becomes inflamed.  The examiner found that the Veteran's claims of numbness and nerve pain, painful scarring, stiffness, and lack of dexterity were all possible sequelae resulting from 2 ORIF within 1 month of each other.  The examiner opined that the Veteran was impacted beyond what is contemplated in the rating criteria because the injured wrist was associated with his dominant left hand, and that the need to use his right hand resulted in completing tasks slower due to the lack of dexterity. 

Based on all the above evidence, the Board finds that the Veteran's symptoms do not meet or nearly approximate the criteria for a rating higher than 10 percent for residuals of left distal radius fractures, status post open reductions and internal fixations, for any period on appeal.  Here, there is no clinical evidence of any ankylosis of the left wrist or fingers.  Similarly, the lay statements do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7; 38 C.F.R. §§ 4.40, 4.45 (2017), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  For similar reasons, the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that 38 C.F.R. § 4.59 requires range of motion testing requirements with which VA must comply, is not for application, as range of motion findings will not result in a higher rating.  Therefore, any deficiency in testing for joint pain under the requirements set forth in Correia is harmless.  Cf. Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating based on range of motion findings).

In sum, the Board finds that for the reasons and bases discussed, the preponderance of the evidence is against the claim.  There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

Scarring

The Veteran contends that the scars associated with his wrist surgery warrant a higher rating.  The Veteran is currently rated at 20 percent disabling for three painful scars of the left upper extremity associated with dorsum left wrist scar, status post left distal radius fracture with open reductions and internal fixations, effective from January 20, 2011.  The Veteran is rated under the General Rating Formula for the wrist under 38 U.S.C. §38 C.F.R. § 4.118, DC 7804

Under the rating criteria, scars that are unstable or painful are to be assigned a 10 percent rating if there are one or two such scars; a 20 percent rating is assigned if there are three or four such scars; and a 30 percent rating is assigned where there are five or more such scars.  38 C.F.R. § 4.118, DC 7804 (2017).  Note (2) under that Diagnostic Code provides that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive a rating under DC 7804. The definition of an unstable scar was unchanged from the earlier version.

In April 2011, the Veteran reported with wrist pain and upon examination, the Veteran was found to have a well-healed surgical scar along the ventral aspect of his left forearm and wrist.

A June 2011 VA examination report reflects that the Veteran reported a stable scar associated with his left wrist surgery.  The Veteran reported pain, but no other symptoms, and it was noted that the Veteran was limited by the scar only by social embarrassment.

In November 2015, the Veteran testified that his wrist disability affected his ability to function, particularly in school and work, and that his scars were painful. 

The Veteran was afforded a VA examination in April 2016.  The examiner found one scar on the left forearm measuring 8.5 cm by 0.3 cm and two scars measuring 0.5 cm by 0.2 cm from the K-wires.  The examiner noted that the Veteran had one painful scar in which the Veteran reported numbness surrounding the scar, especially when touched, and a feeling of tightness in the area where the K wires went through.  The scars were not considered both painful and unstable.  The examiner found that the Veteran had nerve pain associated with his scars, resulting in numbness in his left forearm.  However, the examiner found that the scars did not affect his ability to work. 

The Board finds that the evidence of record reflects that no more than a 20 percent rating for scarring is appropriate.  The Veteran has three painful scars, none of which are unstable.  A higher, 30 percent rating is not warranted unless there are five or more scars that are unstable or painful or there is a scar that is both painful and unstable.  Therefore, no more than a 20 percent rating, assigned by the RO, is warranted. 

The Board has also considered whether alternate ratings are warranted under DCs 7801-7804.  However, the evidence does not reflect that the Veteran has scarring of an area of at least 72 square inches, the requirement to meet a higher 30 percent rating than the 20 percent already assigned to the Veteran. 

In sum, the Board finds that for the reasons and bases discussed, the preponderance of the evidence is against the claim.  There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular analysis

The Veteran, through his representative, argued that an extraschedular rating was warranted based on the affected hand being the Veteran's dominant hand.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the left wrist fracture is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5215, specifically provide for ratings based on limitation of wrist motion (dorsiflexion and palmar flexion), including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a, DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  Furthermore, the schedular rating criteria take into account whether the disability is of the major or minor extremity. 
 
In this case, for the entire appeal period, considering the lay and medical evidence, the service-connected left wrist fracture has manifested by symptoms and impairment that more nearly approximates dorsiflexion limited to 5 degrees, including as due to pain and other orthopedic factors, as well as functional impairment of limited ability to write, type, lift, conduct some household chores, and drive.  The Veteran has indicated that the functional limitation with respect to writing, typing, lifting, throwing, grasping, grabbing, pulling, conducting household chores, and driving is due to left wrist pain, which is contemplated as one of the orthopedic factors in the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; see also 38 C.F.R. § 4.71a, DC, 5003 (contemplates pain and noncompensable limitation of motion).  All of the symptoms and impairment described above are part of or similar to symptoms and impairment listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  As to the April 2016 VA examiner's opinion that the Veteran was impacted beyond what is contemplated in the rating criteria because the injured wrist was associated with his dominant left hand, the Board finds that the Veteran's limitation of use of his dominant hand is contemplated within the Ratings Schedule, which takes into account whether a disability is of the major or minor extremity.

As to scarring, for the entire appeal period, considering the lay and medical evidence, the service-connected scars have been manifested by symptoms and impairment that more nearly approximates three painful, but stable, scars, including as due to pain and numbness from nerve involvement, as well as functional impairment of limited ability to write, type, lift, conduct some household chores, and drive.  The Veteran has indicated that the functional limitation with respect to writing, typing, lifting, throwing, grasping, grabbing, pulling, conducting household chores, and driving is due to pain, which is contemplated as one of the factors in the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; see also 38 C.F.R. § 4.71a, DC, 5003 (contemplates pain and noncompensable limitation of motion).  All of the symptoms and impairment described above are part of or similar to symptoms and impairment listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected left wrist disabilities, and referral for consideration of an extraschedular evaluation is not warranted.

ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of left distal radius fractures, status post open reductions and internal fixations, is denied.

Entitlement to a disability rating in excess of 20 percent combined for dorsum, medial, and lateral left wrist scars, status post left distal radius fractures with open reductions and internal fixations, is denied.

Entitlement to an extraschedular rating for left wrist disabilities is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


